[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-11104                ELEVENTH CIRCUIT
                                   Non-Argument Calendar              AUGUST 24, 2010
                                 ________________________               JOHN LEY
                                                                         CLERK
                            D.C. Docket No. 1:09-cr-00201-CG-C-1

USA,

lllllllllllllllllllll                                               Plaintiff - Appellee,

                                            versus


HERMAN REECE ODOM, JR.,
a.k.a. "Scooter",

lllllllllllllllllllll                                            Defendant - Appellant.


                                ________________________

                          Appeal from the United States District Court
                             for the Southern District of Alabama
                                 ________________________

                                      (August 24, 2010)

Before BLACK, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
      William Gregory Hughes, appointed counsel for Herman Reece Odom, Jr.,

has filed a motion to withdraw on appeal, supported by a brief prepared pursuant

to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Odom’s conviction and sentence are AFFIRMED.




                                         2